Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending in the present application.
Claims 1, 2, 11, and 13 are currently amended; claim 3 has been previously presented; and claims 4-10 and 12 are original.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered. 
Response to Arguments
Applicant’s arguments have been fully considered, but are rendered moot in light of the new rejections set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20050264734), of record, in view of Koike (US 20150092117).
Re: claim 1, Robinson discloses a first optical anisotropic layer 304 and has a C-plate retardance (Fig. 3); and a second optical anisotropic layer 302 that does not have an o-plate retardance (Fig. 3 discloses a-plate), wherein the phase difference compensation element including the first optical anisotropic layer and the second optical anisotropic layer in combination has a quasi-o-plate retardance (Fig. 2, where paras 34-35 disclose the application of equations 1 & 2 and the graphic of Figure 2 to obtain the structure disclosed in Figure 3; see also paras. 35-37), wherein the quasi-o-plate retardance is a retardance that has a tilt angle dependency in a direction exhibiting inclined anisotropy which is a direction equivalent to an optic axis of an o-plate (dependency disclosed in Fig. 2, para. 30), and has substantially a same tilt angle dependency of retardance to the o-plate, provided that a minimum value of the retardance is not 0 (Fig. 2 discloses that minimum value of retardance is approximately 3) wherein the retardance of the quasi-o-plate increases as a tilt angle of the quasi-o-plate shifts away from a tilt angle φ, in a range of ± 45° (Fig. 2, where, as the tilt angle tends toward 0° and 90° [i.e., where ± 45° is computed from a the tilt angle of 45°], the in-plane retardance increases), wherein the tilt angle φ is an angle at which a value of the retardance of the quasi-o-plate becomes a minimum (Fig. 2 discloses that the tilt angle φ at approximately 45° results in the smallest in-plane retardance). 
Robinson does not explicitly disclose a transparent substrate; that the first and second optical anisotropic layers include an inorganic material; and that the second optical anisotropic layer is formed by oblique vapor deposition.
Koike discloses a transparent substrate 31 (Fig. 11); that the first 11 and second 34 optical anisotropic layers include an inorganic material (paras. 28-29, 108); that the second optical anisotropic layer is formed by oblique vapor deposition (paras. 168-169).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a transparent substrate; the first and second optical anisotropic layers include an inorganic material; and the second optical anisotropic layer be formed by oblique vapor deposition, as disclosed by Koike, in the device disclosed by Robinson for the purposes of having a sturdy, comparatively lightweight transparent substrate upon which to stack the layers of the first and second optical anisotropic layers and to control the porosity and anisotropy of the anisotropic layers as they are manufactured.
Re: claim 2, Robinson and Koike disclose the limitations of claim 1, and Robinson further discloses that the first optical anisotropic layer 304 having the C-plate retardance is an optical anisotropic layer that is a birefringent body an optic axis of which is orthogonal to a plane of the transparent substrate (Fig. 3 discloses orthogonal).
Re: claim 4, Robinson and Koike disclose the limitations of claim 1, and Koike further discloses that the inorganic material included in the second optical anisotropic layer 34 is an oxide including at least one selected from the group consisting of Si, Nb, Zr, Ti, La, Ta, Al, Hf, and Ce (para. 161).
Re: claim 5, Robinson and Koike disclose the limitations of claim 1, and Koike further discloses that the first optical anisotropic layer 11 is an antireflection layer, in which two or more inorganic oxide films having mutually different refractive indexes are laminated (paras. 115, 118).
Re: claim 7, Robinson and Koike disclose the limitations of claim 5, and Koike further discloses that at least one of the inorganic oxide films in the antireflection layer 11 is an oxide film including at least one selected from the group consisting of Ti, Si, Ta, Al, Ce, Zr, Nb, and Hf (paras. 115, 118).
Re: claim 9, Robinson and Koike disclose the limitations of claim 1, and Koike further discloses a protective layer 35 disposed on or above the second optical anisotropic layer 34 (Fig. 11). While Koike does not explicitly disclose that the protective layer is a dielectric film, a person of ordinary skill in the art at a time prior to the effective date would have known that utilizing a dielectric material for the protective film would prevent unintended impacts on the strength and direction of the electric field created across the liquid crystal layer that would occur if a conducting material were used for the protective film. Hence, the limitation is the obvious use of a known technique to a known device that yields predictable results. In addition, it has been held that the selection of a known material based on its suitability for its intended use is a prima facie indicator of obviousness (MPEP § 2144.07).
Re: claim 10 , Robinson and Koike disclose the limitations of claim 1, and Koike further discloses that the transparent substrate 31 is glass, quartz, crystal, or sapphire (para. 104).
Re: claim 11, Robinson discloses a liquid crystal panel 104 (Fig. 3); and a phase difference compensation element 302, 304 comprising a first optical anisotropic layer 304 and has a C-plate retardance (Fig. 3); and a second optical anisotropic layer 302 that does not have an o-plate retardance (Fig. 3 discloses a-plate), wherein the phase difference compensation element including the first optical anisotropic layer and the second optical anisotropic layer in combination has a quasi-o-plate retardance (Fig. 2, where paras 34-35 disclose the application of equations 1 & 2 and the graphic of Figure 2 to obtain the structure disclosed in Figure 3; see also paras. 35-37), wherein the quasi-o-plate retardance is a retardance that has a tilt angle dependency in a direction exhibiting inclined anisotropy which is a direction equivalent to an optic axis of an o-plate (dependency disclosed in Fig. 2, para. 30), and has substantially a same tilt angle dependency of retardance to the o-plate, provided that a minimum value of the retardance is not 0 (Fig. 2 discloses that minimum value of retardance is approximately 3) wherein the retardance of the quasi-o-plate increases as a tilt angle of the quasi-o-plate shifts away from a tilt angle φ, in a range of ± 45° (Fig. 2, where, as the tilt angle tends toward 0° and 90° [i.e., where ± 45° is computed from a the tilt angle of 45°], the in-plane retardance increases), wherein the tilt angle φ is an angle at which a value of the retardance of the quasi-o-plate becomes a minimum (Fig. 2 discloses that the tilt angle φ at approximately 45° results in the smallest in-plane retardance). 
Robinson does not explicitly disclose a transparent substrate; that the first and second optical anisotropic layers include an inorganic material; and that the second optical anisotropic layer is formed by oblique vapor deposition.
Koike discloses a transparent substrate 31 (Fig. 11); that the first 11 and second 34 optical anisotropic layers include an inorganic material (paras. 28-29, 108); and that the second optical anisotropic layer is formed by oblique vapor deposition (paras. 168-169).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a transparent substrate; the first and second optical anisotropic layers include an inorganic material; and the second optical anisotropic layer be formed by oblique vapor deposition, as disclosed by Koike, in the device disclosed by Robinson for the purposes of having a sturdy, comparatively lightweight transparent substrate upon which to stack the layers of the first and second optical anisotropic layers and the ability to control the porosity and anisotropy of the anisotropic layers as they are manufactured.
Re: claim 12, Robinson and Koike disclose the limitations of claim 11, and Robinson further discloses that the liquid crystal panel 104 and the phase difference compensation element 302, 304 are disposed in a manner that a main plane of the liquid crystal panel is parallel to a main plane of the phase difference compensation element (Fig. 3).
Re: claim 13, Robinson discloses a liquid crystal panel 104 (Fig. 3); and a phase difference compensation element 302, 304 comprising a first optical anisotropic layer 304 and has a C-plate retardance (Fig. 3); and a second optical anisotropic layer 302 that does not have an o-plate retardance (Fig. 3 discloses a-plate), wherein the phase difference compensation element including the first optical anisotropic layer and the second optical anisotropic layer in combination has a quasi-o-plate retardance (Fig. 2, where paras 34-35 disclose the application of equations 1 & 2 and the graphic of Figure 2 to obtain the structure disclosed in Figure 3; see also paras. 35-37), wherein the quasi-o-plate retardance is a retardance that has a tilt angle dependency in a direction exhibiting inclined anisotropy which is a direction equivalent to an optic axis of an o-plate (dependency disclosed in Fig. 2, para. 30), and has substantially a same tilt angle dependency of retardance to the o-plate, provided that a minimum value of the retardance is not 0 (Fig. 2 discloses that minimum value of retardance is approximately 3) wherein the retardance of the quasi-o-plate increases as a tilt angle of the quasi-o-plate shifts away from a tilt angle φ, in a range of ± 45° (Fig. 2, where, as the tilt angle tends toward 0° and 90° [i.e., where ± 45° is computed from a the tilt angle of 45°], the in-plane retardance increases), wherein the tilt angle φ is an angle at which a value of the retardance of the quasi-o-plate becomes a minimum (Fig. 2 discloses that the tilt angle φ at approximately 45° results in the smallest in-plane retardance). 
Robinson does not explicitly disclose a light source configured to emit light; a projection optical system configured to project modulated light; a liquid crystal display device disposed on an optical path between the light source and the projection optical system; a transparent substrate; that the first and second optical anisotropic layers include an inorganic material; and that the second optical anisotropic layer is formed by oblique vapor deposition.
Koike discloses a light source 45 configured to emit light (Fig. 16; paras. 222-223); a projection optical system configured to project modulated light (Fig. 16; para. 222); and a liquid crystal display device 40 disposed on an optical path between the light source and the projection optical system (Fig. 16); a transparent substrate 31 (Fig. 11); that the first 11 and second 34 optical anisotropic layers include an inorganic material (paras. 28-29, 108); that the second optical anisotropic layer is formed by oblique vapor deposition (paras. 168-169).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a light source configured to emit light; a projection optical system configured to project modulated light; a liquid crystal display device disposed on an optical path between the light source and the projection optical system; a transparent substrate; the first and second optical anisotropic layers include an inorganic material; and the second optical anisotropic layer be formed by oblique vapor deposition, as disclosed by Koike, in the device disclosed by Robinson for the purposes of having a display device that can modulate light in order to generate images from data source lines for viewing by a viewer; a sturdy, comparatively lightweight transparent substrate upon which to stack the layers of the first and second optical anisotropic layers; and the ability to control the porosity and anisotropy of the anisotropic layers as they are manufactured.
Allowable Subject Matter
Claims 3, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871